The state, through the Honorable James P. Hart, district attorney, and his assistant, the Honorable Hardy Hollers, has filed a most able and persuasive motion for rehearing, urging that this court was in error in predicating a reversal upon the two propositions discussed in our original opinion. The motion reflects much labor and reviews many authorities bearing on the questions involved. Said attorneys are to be commended for their zeal and interest in urging their views. The cases cited by them have again been examined. A review of them at this time would extend this opinion to undesirable length. Whether certain instructions should be given to the jury must, of course, turn upon the facts of the particular case. We believe our original opinion clearly demonstrates that under the facts of the present case the instructions sought should have been given. The writer confesses his inability to more clearly express our views than was done by the writer of the original opinion.
Believing the case was properly disposed of, the motion for rehearing is overruled.
Overruled. *Page 312